.




Hon. Howard D. Dodgen                    Opinion No. V-1022
Executive Secretary
Game, Fish and                           Re:      Commissions allowed
Oyster Commission                                 from fines for viola-
Austin, Texas                                     tions of the Game, Fish
                                                  and Oyster laws.
Dear Sir:

            You request the opinion of this office on the following
question:

         “What percent of the fines collected for viola-
    tions of game, ,fish, oy~ster, fur, trespass and li-
    censing laws should be remitted to the Game, Fish
    and Oyster Commiasion?     *

       Article 950, V.C.C.P.,          is a general statute cnncerning
“Commissions on collections,”          and reads as follows:

         “The district or county attorney shall be entitled
    to ten per cent of all fines, forfeitures or moneys
    collected for the State or county, upon judgments re-
    covdred by him; and the clerk of the court in which
    said judgments are rendered shall be entitled to five
    per ce,nt of the amount of said judgments, to be paid
    out of the amount when collected.”

            Article   951, V.C.C.P.,   provides   as follows:

         *The sheriff or other officer, except a justice
    of the peace or his clerk, who collects money for
    the State or county, except jury fees, under any pro-
    vision of this Code, shall be entitled to retain five
    per cent thereof when collected.”

          Articles 895, 895a, and 912, V.P.C., deal with the dispost-
t{on to be made of money collected from licenses, fines and penal-
ties in consequence of violations of the laws relating to preservation
Hon. Howard D. Dodgen, page 2 (V-1022)



and conservation   of game animals and game birds.

          Article 895, V.P.C.,   (Acts 39th Leg., 1925, ch. 172,
p. 387), provides:
          Y
           0 a . Said license stubs and penaltier and
    forfeiture of bonds imposed and collected for
    violation of any of the provisions of this chapter,
    #hall belong to the ape&al game fund of this State,
    and shall be paid over by the Game, Fish and
    Oyster Commisrioner, to the State Treasurer
    during the first week of each month, . . . 0m

          Article 912, V.P.C.,   (Acts 39th Leg., 1925, ch. 172,
p. 387). provides:

          “It shall be the duty of any justice of the
    peace, clerk of any court, or any other officer
    of this State, receiving any fine or penalty im-
    posed by any court for violation tof any of the laws
    of this State pertaining to the protection and con-
    servationofrild    birds, wild fowl, wild animals,
    fish, oysters, and other wild life, within ten days
    from and after receipt or collection of such fine
    or penalty, to remit same to the ,Game, Fish and
    Oyster Commission at Austin, giving docket
    number D . . 0

         Article 895a, V.P.C.,    (Acts 51st Leg,, R.S. 1949, ch.
369, p. 704), provides:

         “Sec. 6. The method of collecting, recording,
    reporting and remitting the fees derived from
    sale of licenses provided for herein shall be the
    same am provided by law for other hunting licensea;
    and all moneys riceived by the Game, Fish and
    Oyster Commission from sale of big game hunt-
    ing licenses, as well as moneys collected from
    violations of this Act, shall be deposited in the
    State Treasury . D . 0*

         It is’thus to be observed that Articles 895, 895s. and
912, supra, do not specify a designated amount or percentage
Hon. Howard D. Dodgen, page 3 (V-1022)



for remittance to the G&rne,‘F.ish and Oyster Commission.
Such being true it is our opinion that the provisions of Articles
950 and 951, V.C.C.P., are applicable, and you are advised that
the net amount to be received by you is eighty-five per cent of
the fine, or eighty per cent if collection is made under Article
951. This conclusion is in accord with Opinions O-578, and
o-7317, both by a former Attorney General. We find no legis-
lative enactment requiring a revision of those opinions relative
to game animals and game birds,

          Articles 923qq, 923q, Section 13, and 923qa,   Section 7,
V.P.C., are found within the same Title and Chapter,     i.e., Title
l3, Chapter 6, as the above quoted articles; however,    their con-
cern is fur-bear&g   animals, and the Legislature has    seen fit
to treat them apart from other game animals.

          Article 923qq, V.P.C.,   (Acts 39th Leg., 1925, ch. 177,
pa 436), provides:

         *All moneys collected from the fines and
    penalties for violation of this Act, and all moneys
    collected from the sale of trapper’s licenses shall
    belong to the special game fund of this State, and
    shall be paid over by the Game, Fish-and Oyster
    Commissioner to the Treasurer of the State dur-
    ing the first week of each month, and shall be
    credited to such special game fund for the en-
    forcement of this Act and the game laws in gen-
    eral, provided county attorneys shall receive ten
    per centum and officers making collections fiv7
    per centum of any fines or fine assessed forxa-
    tionofthis Act.* (Emphasis added throughout this
    opinion).

          The above quoted statute contains a specific provision
designating the amounts to bs deducted from the fine or fines as-
sessed for violations of the Act dealing with fur-bearing animals
and would control over the general provisions of Articles 950 and
951, V.C.C.P.  2 Sutherland Statutory Construction (3rd Ed. 1943)
541; Townsend v. Terre&     llg Tex. 463, 16 S.W.2d 1063 (1929);  >
Canales v. Laughlin, 147 Tex. 169, 214 S.W.Zd 451(1948). You are
therefore advised that the Game, Fish and Oyster Commission
Hon. Hovard   D. Dodgen, page 4 (V-1022)



should receive eighty-five per cent of fines assessed      and
collected under the above Articles.

          Articles 934a and 934b-2, V.P.C., deal with com-
mercial fishermen and wholesale dealer6’ licenses, and com-
mercial fishing in tidal waters. There being no material b ii
difference in the language and purpose of these’pr,ovisions
the construction given one will be equally applicable to the
other.

         It was stated in Attorney General’s   Opinion No. O-
6334, dated July 23, 1943, that:

         ‘The language of, Section 0 of Article
    9344 requires the remission of ‘all moneys
    collected becaune of fines paid for violations
    of the provisions of this Act.’

          “This language does not require the rey
    mission of costs of court assessed and collected
    as such. It does, however, require all fine6 to
    be remitted in full to the Game, Fish and Oyster
    Commission. All moneys collectdd . . . bec,ause
    of fines paid . . . does not admit of any interpre-
    tation save that the intent of the legislature was
    to require the whole cum ‘collected as a fine for
    violation of the provisions of the commercial
    fishing law to be remitted to the Game, Fish and
    Oyster Commission.      Since this is a special pro-
    viaion controlling the disposition of a particular
    fine, and sinee the law of which this language
    forms a part was enacted by the Legislature,
    and became effective after Articles 950 and 951
    of the Code of Criminal Procedure and Article
    4025 of the Revised Civil Statutes &it controls
    the disposition of all moneys collected as fines
    for violation of the commercial fishing law.”

         Section 11of Article 934b-2, V.P.C., (Acto Slat Leg.,
R.S. 1949, ch. 68, p. 113). contains the idenWd!lmguaga  of
Article 934a, Section 9, V.P.C.    Section 11provides:
Hen, Howard D. Dodgen, page 5 (V;lO22)



          “All moneys collected under the provfsions
     of this Act or because of fines paid for violation
     of the provisions of this Act s&U be remitted to
     the Game, Fish,and Oyster Commission . 0 e 0(D

          We held in Opinion V-64, dated March 6, 1947, that
‘no officer is entitled to a commission on fines assessed for
violations of Article 934a (Commercial Fishing Law), %P.C.“.

          Therefore, under the mCommercial Fishinn Law” all
of the fines assessed and collected should be remitted to Urr
Geme, Fish and Oyster Commission,

          The general statutory provision which relates to dis-
position of moneys collected for infractions of the *Fish and
Oyster Law” is Article 4025, V.C.S., which provides:

         “Of all fines collected for infraction of the
    fish and oyster laws, ten per cent shall go to the
    prosecuting attorney, and the residue thereof
    shall go to the general fund of this State 0 o Q Opo

          Section 8 of Article 4032b, V.C.S,, Acts 51st Leg., R.S.
1949, cb. 466, pa 864, is an Act pertaining’to fresh water fishing
licenses and provides:

         ““All money received from the sale ofllicenses
    provided herein, after the navment of the fees al-
    lowed under this Act have been dedusted. and all
    moneys received from penalties assessed for vio-
    lations of fresh water fishtng laws not otherwise
    disposed of by law, after deduction of fees allowed
    by law. shall be remitted to the Game, Fish and
    Oyster Commission D 0 Q =w

          Section 8 of ArtMle 978L-5, V,P.C., enacted by the same
51st Legislature as above, reiktbg to Lake Texcuna fishing licenses
provides:

         “Any person violating any provision of this
    Act. 0 0 and the net amounts of fines so collected
    shall be remitted to the Game, Fish and Oyster
    Commission . o D 0Do
Hon. Howard D. Dodgen, page 6 (V-1022)



          It is our opinion that the Legislature intended for
the general provisions of Article 4025, V.C.S., to apply to
4032b, V.C.S., and to 978L-5, V.P,G,, and that it will control
in the absence of more specific provisions for the disposition
of penalties; therefore, the Game, Fish and Oyster Commis-
sion should receive ninety per cent of fines assessed and
collected under the above Acts relating to fresh water fish&g
and Lake Texoma.

         Our final consideration is Article 1377, V.P.C., as
amended by Acts 51et Leg., R.S. 1949, ch. 191,p. 368, pertain-
ing to entering inclosed land to hunt or fish, or sometimes, rew
ferred to as the “Trespass Statute” :
         ” * . . Provided that all fines collected under
    the provisions of this Act assessed on the arrest
    of any State Game Warden shall be paid into the
    special Game Fund of the State of Texas.”

          This is clearly a provision under Title 17, V.P.C.,
relating to offenses against property and not a part of the      .
“Game and Fish Laws.” It is our opinion that Articles 950
and 951, V.C.C.P., will apply to the fines under this Act, ex-
cept when arrest is made by a State Game Warden, In this
latter case, the entire fine assessed and collected should be
rwmittcd to the Special Game Fund.


                       SUMMARY

         Perceatum of fines &ollected for violatiolcP
    of game, fur, fish, oyster and trespass laws to be
    remitted to the Game, Fish and Oyster Gommis-
    rton are:

    1.   Guno lnfma 1and  .r ame b(+d,o
          Arts. 895, 895a, 9& , V,P,C.)
         IArt, 950, V&W’.)                          e!q4
         If collected by Sheriff or other
         offiuer ,(A& 951, V,C.C,P,)                StrF

    2.   Fur -bearing animals
         (Arts. 923qq, 923q,, 925qa, V.P,C,)        05%
Hon. Howard D. Dodgen, page 7 (VclO22)



    3.   Commercial      Fishing
         (Art. 934a, 934b-2. V.P.C.)                100%

    4.   Fish and oysters
         (Arts. 4025, 4032b, V.C.S.           ,~
         and Art. 978L-5, V.P.C.)                    90%

    5.   Trespass (Art. 1377, V.P,C.)
         Arrest by State Game Warden            100%
         By other officers Arts. 950
         and 951. V.C.C.P) See #l above) 85% or 80%


                                      Yours very truly,

                                       PRICE DANIEL
                                      Attorney General
APPROVED:

Ned McDaniel
State Affairs Division                BY

Charles D. Mathews                                         Assistant
Executive Assistant


VFT:v